      Case: 1:18-cv-07918 Document #: 113 Filed: 02/03/20 Page 1 of 2 PageID #:1585




                                UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF ILLINOIS

GREGORY GODFREY, et al.,

                            Plaintiffs,                       Case Number 18-cv-07918
v.                                                            Judge Matthew F. Kennelly
GREATBANC TRUST COMPANY, et al.,                              Magistrate Judge Michael T. Mason
                            Defendants.

     NOTICE OF PARTIAL MOTION TO DISMISS SECOND AMENDED COMPLAINT

        PLEASE TAKE NOTICE that on February 13, 2020, at 9:30 a.m., 1 or as soon thereafter
as counsel may be heard, we shall appear before the Honorable Judge Kennelly, Judge of the
U.S. District Court of Illinois, Room 2103, 219 S. Dearborn Street, Chicago, Illinois, or before
any other Judge who may be hearing his call of Motions on that day in his place and stead, and
shall then and there present Defendants McBride & Son Capital, Inc., McBride & Son
Management Company, LLC, John F. Eilermann, Jr., and Michael D. Arri’s Partial Motion to
Dismiss the Second Amended Complaint, a copy of which was served upon you electronically
via the electronic case filing system.

Dated: February 3, 2020

                                                       Respectfully submitted,

                                                       GROOM LAW GROUP

                                                       By: /s/ Lars C. Golumbic
                                                          One of the Attorneys for Defendants, McBride
                                                          & Son Capital, Inc., McBride & Son
                                                          Management Company, LLC, John F.
                                                          Eilermann, Jr., and Michael D. Arri

Lars C. Golumbic (admitted pro hac vice)
Sarah M. Adams (admitted pro hac vice)
Shaun A. Gates (admitted pro hac vice)
GROOM LAW GROUP, CHARTERED
1701 Pennsylvania Ave., NW, Ste. 1200
Washington, DC 20006
Tel: (202) 861-6615; Fax: (202) 659-4503
Email: lgolumbic@groom.com
        sadams@groom.com
        sgates@groom.com

1
    This Court previously scheduled a motions hearing on this matter for March 11, 2020 at 9:30 am. Dkt. No. 110.

                                                          1
   Case: 1:18-cv-07918 Document #: 113 Filed: 02/03/20 Page 2 of 2 PageID #:1585




                                CERTIFICATE OF SERVICE

        I hereby certify that on February 3, 2020 I electronically filed the foregoing document

with the clerk of the court for The Northern District of Illinois, using the electronic case filing

system of the court. The electronic case filing system sent a “Notice of E-Filing” to the attorneys

of record in this case.


Dated: February 3, 2020                      By: /s/ Lars C. Golumbic
                                             Lars C. Golumbic
